In an action for a divorce and ancillary relief, the *993defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County (Schneier, J.), dated February 3, 1989, as awarded the plaintiff wife a judgment of divorce upon the ground of cruel and inhuman treatment, after a nonjury trial.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
We are satisfied that the plaintiff sufficiently demonstrated "a course of conduct by the defendant spouse which is harmful to the physical or mental health of the plaintiff and makes cohabitation unsafe or improper” (Brady v Brady, 64 NY2d 339, 343). Furthermore, we discern no basis for disturbing the court’s finding of cruel and inhuman treatment on the part of the defendant as against the weight of the evidence. The plaintiffs trial testimony contained a recitation of several incidents during which the defendant physically and verbally abused her. At trial the husband denied these incidents ever took place. He also attempted to show that the plaintiff had other motives for seeking the divorce and had "manufactured” her allegations of spousal mistreatment. However, the trial court found the plaintiffs testimony more credible and credited her version of the events over the evidence adduced by the defendant. Accordingly, giving due deference to the trial court’s assessment, inter alia, of the credibility of the witnesses, we have found that the plaintiff has established a cause of action for divorce in her favor on the ground of cruel and inhuman treatment (see, Sandhu v Sandhu, 95 AD2d 800, affd 60 NY2d 866; see also, D’Amato v D'Amato, 96 AD2d 849).
We note that the 18-year duration of the marriage as of the time of the trial does not mandate a contrary result herein (see, Brady v Brady, supra, at 345; Sandhu v Sandhu, supra). Thompson, J. P., Brown, Kunzeman and Harwood, JJ., concur.